Exhibit 10.1

UNITEDHEALTH GROUP INCORPORATED

2008 EXECUTIVE INCENTIVE PLAN

SECTION 1. ESTABLISHMENT.

On February 19, 2008, the Board of Directors of UnitedHealth Group Incorporated,
upon recommendation by the Compensation and Human Resources Committee of the
Board of Directors, approved this executive incentive plan for executives as
described herein (the “UnitedHealth Group Executive Incentive Plan”).

SECTION 2. PURPOSE.

The purpose of this Plan is to advance the interests of the Company and its
shareholders by attracting and retaining key employees, and by stimulating the
efforts of such employees to contribute to the continued success and growth of
the business of the Company.

SECTION 3. DEFINITIONS.

When the following terms are used herein with initial capital letters, they
shall have the following meanings:

(a) “Annual Incentive Award” shall have the meaning set forth in Section 5
hereof.

(b) “Base Salary” shall mean a Participant’s annualized base salary, as
determined by the Committee, as of the last day of September of a Performance
Period.

(c) “Annual Bonus Pool” shall mean 2% of Net Income for the Performance Period.

(d) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and any proposed, temporary or final Treasury Regulations
promulgated thereunder.

(e) “Committee” shall mean the Compensation and Human Resources Committee of the
Board of Directors of the Company designated by such Board to administer the
Plan which shall consist of members appointed from time to time by the Board of
Directors. Each member of the Committee shall be an “outside director” within
the meaning of Section 162(m) of the Code.

(f) “Company” shall mean UnitedHealth Group Incorporated, a Minnesota
corporation, and any of its subsidiaries or affiliates, whether now or hereafter
established.

(g) “Maximum Incentive Award” shall mean a dollar amount equal to 25 % of the
Annual Bonus Pool or Performance Bonus Pool, as the case may be.

(h) “Misconduct” shall mean a Participant’s (a) violation of, or failure to act
upon or report known or suspected violations of, the Company’s Principles of
Integrity and Compliance, or (b) commission of any illegal, fraudulent, or
dishonest act or gross negligent or intentional misrepresentation in connection
with the Participant’s employment.



--------------------------------------------------------------------------------

(i) “Net Income” shall be computed in accordance with generally accepted
accounting principles as reported in the Company’s consolidated financial
statements for the applicable Performance Period, adjusted to eliminate (1) the
cumulative effect of changes in generally accepted accounting principles;
(2) gains and losses from discontinued operations; (3) extraordinary gains or
losses; and (4) any other unusual or nonrecurring losses which are separately
identified and quantified in the Company’s financial statements, including
merger related charges.

(j) “Participant” shall mean any executive officer of the Company who is
designated by the Committee, as provided for herein, to participate with respect
to a Performance Period as a Participant in this Plan. Directors of the Company
who are not also employees of the Company are not eligible to participate in the
Plan.

(k) “Performance Award” shall have the meaning set forth in Section 6 hereof.

(l) “Performance Bonus Pool” shall mean 2% of Net Income for the Performance
Period divided by the number of whole and partial years in the Performance
Period.

(m) “Performance Period” shall mean (i) for an Annual Incentive Award, each
consecutive twelve-month period commencing on January 1 of each year during the
term of this Plan and coinciding with the Company’s fiscal year; and (ii) for a
Performance Award, such period or periods as shall be specified from time to
time by the Committee.

(n) “Plan” shall mean this UnitedHealth Group Executive Incentive Plan.

(o) “Target Award” shall mean a percentage, which may be greater or less than
100%, as determined by the Committee with respect to each Performance Period.

SECTION 4. ADMINISTRATION.

(a) Power and Authority of Committee. The Plan shall be administered by the
Committee. The Committee shall have full power and authority, subject to all the
applicable provisions of the Plan and applicable law, to (i) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it deems
necessary or advisable for the proper administration of the Plan, (ii) construe,
interpret and administer the Plan and any instrument or agreement relating to
the Plan, and (iii) make all other determinations and take all other actions
necessary or advisable for the administration of the Plan. Unless otherwise
expressly provided in the Plan, each determination made and each action taken by
the Committee pursuant to the Plan or any instrument or agreement relating to
the Plan (x) shall be within the sole discretion of the Committee, (y) may be
made at any time and (z) shall be final, binding and conclusive for all purposes
on all persons, including, but not limited to, Participants and their legal
representatives and beneficiaries, and employees of the Company.

(b) Determinations Made Prior to Each Performance Period. At any time ending on
or before the 90th calendar day of each Performance Period, the Committee shall
(i) designate all Participants and their Target and maximum awards for such
Performance Period, and (ii) establish the performance factors for each
Participant for that Performance Period. Notwithstanding the foregoing, the
Committee may designate a Participant after the 90th calendar day of a
Performance Period, if the Participant became eligible to participate in the
Plan by reason of commencement of employment with the Company or a promotion, in
each case after the 90th calendar day of the Performance Period.

 

2



--------------------------------------------------------------------------------

(c) Certification. Following the close of each Performance Period and prior to
payment of any amount to any Participant under the Plan, the Committee must
certify in writing(i) the Company’s Net Income for that Performance Period,
(ii) as to the attainment of all factors upon which any payments to a
Participant for that Performance Period are to be based and (iii) and the amount
to be paid to each Participant for that Performance Period.

SECTION 5. ANNUAL INCENTIVE AWARDS.

(a) From time to time, the Committee may grant annual incentive awards under the
Plan payable to Participants in cash (an “Annual Incentive Award”) subject to
the terms of Sections 4(b)(i) and 4(c)(i).

(i) Discretionary Reduction. The Committee shall retain sole and full discretion
to reduce by any amount the Annual Incentive Award otherwise payable to any
Participant under this Plan.

(ii) Continued Employment. No Annual Incentive Award shall be paid to a
Participant who is not actively employed by the Company at the time the Annual
Incentive Award otherwise would be paid except in the case of retirement, death
or permanent disability. If a Participant retires before the end of a
Performance Period or after the end of a Performance Period but before an Annual
Incentive Award is paid, the Committee may, in its discretion, determine that
the Participant shall be paid a pro rated portion of the Annual Incentive Award
that the Participant would have received but for such retirement. If a
Participant dies or becomes permanently and totally disabled before the end of a
Performance Period or after the end of a Performance Period but before an Annual
Incentive Award is paid, the Committee may, in its discretion, determine that
the Participant (or, in the case of death, the Participant’s estate) shall be
paid a pro rated portion of the Annual Incentive Award that the Participant
would have received but for such death or disability. The Committee shall
determine the Participant’s date of disability in a manner consistent with
Company practices.

(iii) Maximum Payments. No Participant shall receive an Annual Incentive Award
under this Plan for any Performance Period in excess of the Maximum Incentive
Award for that Performance Period.

(iv) Annual Limit on Maximum Payment. The maximum Annual Incentive Award payable
to each Participant for an annual Performance Period shall be set by the
Compensation Committee as a percentage of the Annual Bonus Pool, the sum of
which percentages shall not exceed 100 percent. If the Compensation Committee
does not set an annual percentage limit for each Participant for an annual
Performance Period, the individual percentage of each Participant shall be the
percentage such Participant’s Base Salary on the 90 th day of the Performance
Period is of the cumulative Base Salaries of all Participants on the 90th day.
If a Participant is made eligible for an Annual Incentive Award after the 90th
day of the Performance Period, each Participant’s individual percentage shall be
adjusted pro rata to be equal to the percentage the each such Participant’s
cumulative Base Salary on the 90th day of the Performance Period (except the
newly eligible Participant’s Base Salary shall be as of the date of initial
eligibility) is of the cumulative Base Salaries of all Participants on the 90th
day (except the newly eligible Participant’s Base Salary shall be as of the date
of initial eligibility).

(b) Payment of Annual Incentive Award. Subject to any deferred compensation
election pursuant to any such plans of the Company applicable hereto, benefits
shall be paid to the Participant in cash as soon as administratively feasible
upon the completion of a Performance Period, after the Committee has made the
certifications provided for in Section 4(c) hereof. Such payments will be made
between January 1 and March 15 of the year following the end of the Performance
Period.

 

3



--------------------------------------------------------------------------------

SECTION 6. PERFORMANCE AWARDS.

(a) Performance Award Grants. From time to time, the Committee may grant
Performance Awards under the Plan payable in cash (a “Performance Award”)
subject to the terms of Section 4(b)(ii).

(i) Discretionary Reduction. The Committee shall retain sole and full discretion
to reduce by any amount the Performance Award otherwise payable to any
Participant under this Plan.

(ii) Continued Employment. No Performance Award shall be paid to a Participant
who is not actively employed by the Company at the time the Performance Award
otherwise would be paid except in the case of death, permanent disability,
retirement or a Change in Control. If a Participant retires before the end of a
Performance Period or after the end of a Performance Period but before a
Performance Award is paid, the Committee may, in its discretion, determine that
the Participant shall be paid a pro rated portion of the Performance Award that
the Participant would have received but for such retirement.

(iii) Maximum Payments. No Participant shall receive a Performance Award under
this Plan for any Performance Period in excess of the Maximum Incentive Award
for that Performance Period.

(iv) Limit on Maximum Payment of Performance Award. The maximum Performance
Award payable to each Participant for a Performance Period shall be set by the
Compensation Committee as a percentage of the Performance Bonus Pool, the sum of
which percentages shall not exceed 100 percent. If the Compensation Committee
does not set an annual percentage limit for each Participant for a Performance
Period, the individual percentage of each Participant shall be the percentage
such Participant’s Base Salary on the 90th day of the Performance Period is of
the cumulative Base Salaries of all Participants on the 90th day. If a
Participant is made eligible for a Performance Award after the 90th day of the
Performance Period, each Participant’s individual percentage shall be adjusted
pro rata to be equal to the percentage the each such Participant’s cumulative
Base Salary on the 90th day of the Performance Period (except the newly eligible
Participant’s Base Salary shall be as of the date of initial eligibility) is of
the cumulative Base Salaries of all Participants on the 90th day (except the
newly eligible Participant’s Base Salary shall be as of the date of initial
eligibility).

(b) Payment of Performance Award. Subject to any deferred compensation election
pursuant to any such plans of the Company applicable hereto, benefits shall be
paid to the Participant in cash as soon as administratively feasible upon the
completion of a Performance Period, after the Committee has made the
certifications provided for in Section 4(c) hereof. Such payments will be made
between January 1 and March 15 of the year following the end of the Performance
Period.

(c) Death or Disability. If a Participant dies or becomes permanently and
totally disabled before the end of a Performance Period or after the end of a
Performance Period but before a Performance Award is paid, the Committee may, in
its discretion, determine that the Participant (or, in the case of death, the
Participant’s estate) shall be paid a pro rated portion of the Performance Award
that the Participant would have received but for such death or disability. In
such event, (i) the pro rationing shall be based on the

 

4



--------------------------------------------------------------------------------

portion of such Performance Period prior to the Participant’s date of death or
disability, and (ii) the measurement of Company and Participant performance
shall be based on performance through the end of the fiscal year of the Company
which ends closest to such date. The Committee shall determine the Participant’s
date of disability in a manner consistent with Company practices. Any such pro
rated Performance Award shall be paid at the same time as other Performance
Awards with respect to the applicable Performance Period.

(d) Change in Control. If a Change in Control (as defined below) occurs during a
Performance Period or after the end of a Performance Period but before a
Performance Award is paid, the Company or its successor shall pay each
Participant a pro rated portion of the maximum Performance Award for which such
Participant is eligible with respect to each such Performance Period. Such pro
rationing shall be based on the proportion of each such Performance Period
through the date of such Change in Control. Any such Performance Awards shall be
paid within 90 days of the occurrence of the event constituting such Change in
Control, or, if a timely deferral election is then in effect, shall be deferred
into the Company’s Executive Savings Plan. Any such Performance Award shall be
paid regardless of whether the Participant is actively employed by the Company
at the time the Performance Award is to be paid. “Change in Control” means the
occurrence of any of the following events:

(i) The acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, other than
the Company or any of its affiliates, or any employee benefit plan of the
Company and/or one or more of its affiliates, of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of 20% or more of either the then outstanding shares of the Company’s Common
Stock or the combined voting power of the Company’s then outstanding voting
securities in a transaction or series of transactions not approved in advance by
a vote of at least three-quarters of the Continuing Directors (as hereinafter
defined).

(ii) Individuals who, as of January 1, 2008 constitute the Board of Directors of
the Company (generally the “Directors” and, as of January 1, 2008, the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof (provided that any person becoming a Director subsequent to January 1,
2008 whose nomination for election was approved in advance by a vote of at least
three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Securities Exchange Act of 1934) shall be deemed to be a Continuing
Director).

(iii) The approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation or dissolution of the Company or of the sale
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company other than a reorganization, merger,
consolidation, liquidation, dissolution or sale approved in advance by a vote of
at least three-quarters of the Continuing Directors.

(iv) The first purchase under any tender offer or exchange offer (other than an
offer by the Company or any of its affiliates) pursuant to which shares of the
Company’s Common Stock are purchased.

(v) At least a majority of the Continuing Directors determine in their sole
discretion that there has been a change in control of the Company.

 

5



--------------------------------------------------------------------------------

SECTION 7. AMENDMENT AND TERMINATION; ADJUSTMENTS.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in the Plan:

(a) Amendments to the Plan. The Committee may amend this Plan prospectively at
any time and for any reason deemed sufficient by it without notice to any person
affected by this Plan and may likewise terminate or curtail the benefits of this
Plan both with regard to persons expecting to receive benefits hereunder in the
future and persons already receiving benefits at the time of such action,
provided, however, that Section 6(d) of this Plan shall not be amended, or its
benefits terminated or curtailed, with respect to any Performance Period during
which a Change in Control occurs, occurred, or is anticipated to occur.

(b) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent it shall deem desirable to carry the Plan
into effect.

SECTION 8. NONTRANSFERABILITY.

Participants and beneficiaries shall not have the right to assign, encumber or
otherwise anticipate the payments to be made under this Plan, and the benefits
provided hereunder shall not be subject to seizure for payment of any debts or
judgments against any Participant or any beneficiary.

SECTION 9. TAX WITHHOLDING.

In order to comply with all applicable federal or state income, social security,
payroll, withholding or other tax laws or regulations, the Committee may
establish such policy or policies as it deems appropriate with respect to such
laws and regulations, including without limitation, the establishment of
policies to ensure that all applicable federal or state income, social security,
payroll, withholding or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from such
Participant.

SECTION 10. POTENTIAL REPAYMENT OF AWARDS.

Participants shall be required to repay the Company any amounts previously paid
in respect of such Annual Incentive Awards and Performance Awards (each of which
is referred to herein as an “Incentive Payment”) plus interest under the
circumstances described in this Section 10. A Participant’s repayment obligation
shall be triggered if the Board determines that: (i) the Participant has engaged
in fraud or Misconduct that, in whole or in part, caused the need for a material
restatement of the Company’s consolidated financial statements, (ii) the
Incentive Payment was based, in whole or in part, on achievement of financial
results that were restated in connection with the restatement of the Company’s
consolidated financial statements and (iii) the amount of the Incentive Payment
to the Participant would have been less if it had been based on the restated
consolidated financial statements. In each such instance described in the
preceding sentence, the Participant shall repay to the Company, upon demand, the
full amount of such Incentive Payment, plus interest at a rate per annum equal
to 110% of the applicable short-term federal rate under Section 1274(d) of the
Code in effect for the month in which such Incentive Payment was paid to the
Participant. For the avoidance of doubt, a Participant shall be required to
repay the full amount of such Incentive Payment, and not just the amount by
which the amount of the Incentive Payment exceeded the amount that would have
been paid to the Participant with

 

6



--------------------------------------------------------------------------------

respect to the corresponding Annual Incentive Award or Performance Award based
on the corrected and restated financial results. The provisions in this
Section 10 are essential economic conditions to each grant of an Annual
Incentive Award and Performance Award made under the Plan. By participating in
this Plan and receiving Annual Incentive Awards and/or Performance Awards
hereunder, each Participant agrees to be bound by the terms of the Plan,
including this Section 10, and agrees that the Company may deduct from any
amounts it owes the Participant from time to time (such as wages or other
compensation, deferred compensation credits, vacation pay, any severance or
other payments owed following a termination of employment, as well as any other
amounts owed to the Participant by the Company) to the extent of any amounts a
Participant owes the Company under this Section 10. The provisions of this
Section 10 and any amounts repayable by a Participant hereunder are intended to
be in addition to any rights to repayment the Company may have under Section 304
of the Sarbanes-Oxley Act of 2002 and other applicable law.

SECTION 11. SHAREHOLDER APPROVAL.

The material terms pursuant to which bonus amounts are determined under this
Plan shall be disclosed to and approved by shareholders of the Company in
accordance with Section 162(m) of the Code.

SECTION 12. MISCELLANEOUS.

(a) Effective Date. Except as specifically provided herein, this Plan shall be
deemed effective as of January 1, 2008.

(b) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(c) Applicability to Successors. This Plan shall be binding upon and inure to
the benefit of the Company and each Participant, the successors and assigns of
the Company, and the beneficiaries, personal representatives and heirs of each
Participant. If the Company becomes a party to any merger, consolidation or
reorganization, this Plan shall remain in full force and effect as an obligation
of the Company or its successors in interest.

(d) Employment Rights and Other Benefit Programs. The provisions of this Plan
shall not give any Participant any right to be retained in the employment of the
Company. In the absence of any specific agreement to the contrary, this Plan
shall not affect any right of the Company, or of any affiliate of the Company,
to terminate, with or without cause, any Participant’s employment at any time.
This Plan shall not replace any contract of employment, whether oral or written,
between the Company and any Participant, but shall be considered a supplement
thereto. This Plan is in addition to, and not in lieu of, any other employee
benefit plan or program in which any Participant may be or become eligible to
participate by reason of employment with the Company. No compensation or benefit
awarded to or realized by any Participant under the Plan shall be included for
the purpose of computing such Participant’s compensation under any
compensation-based retirement, disability, or similar plan of the Company unless
required by law or otherwise provided by such other plan.

(e) No Trust or Fund Created. This Plan shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any affiliate and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company or
any affiliate pursuant to this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company or of any affiliate.

 

7



--------------------------------------------------------------------------------

(f) Governing Law. The validity, construction and effect of the Plan or any
incentive payment payable under the Plan shall be determined in accordance with
the laws of the State of Minnesota.

(g) Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan, such provision shall be
stricken as to such jurisdiction, and the remainder of the Plan shall remain in
full force and effect.

(h) Qualified Performance-Based Compensation. All of the terms and conditions of
the Plan shall be interpreted in such a fashion as to qualify all compensation
paid hereunder as “qualified performance-based compensation” within the meaning
of Section 162(m) of the Code.

 

8